     Case 3:17-cv-01112-JLS-NLS Document 227 Filed 08/23/21 PageID.9045 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11     SYLVESTER OWINO, JONATHAN                          Case No.: 3:17-cv-1112-JLS-NLS
       GOMEZ, on behalf of themselves, and all
12
       other similarly situated,                          ORDER GRANTING DEFENDANT’S
13                                      Plaintiffs,       MOTION TO EXTEND ESI
                                                          DEADLINES
14     v.
15                                                        [ECF No. 226]
       CORECIVIC, INC., a Maryland
16     corporation,
17                                    Defendant.
18
       AND RELATED CROSS ACTION
19
20
21          Before the Court is Defendant’s motion to extend the current ESI deadlines. ECF
22    No. 226. On July 30, 2021, the Court set certain deadlines relating to production of ESI
23    at Defendant’s California facilities. ECF No. 225. Defendant now moves to extend these
24    deadlines by 30 days due to the volume of the ESI hits and counsel’s schedule in other
25    matters. ECF No. 226 at 2-3. Defendant states that Plaintiffs do not object to the request,
26    provided that it agrees to bi-weekly productions starting August 31, 2021. Id. at 3.
27
            Good cause appearing, the Court GRANTS the motion. The deadlines previously
28

                                                      1
                                                                                3:17-cv-1112-JLS-NLS
     Case 3:17-cv-01112-JLS-NLS Document 227 Filed 08/23/21 PageID.9046 Page 2 of 2



 1    set in the Court’s July 30th Order are modified as follows:
 2
            1.     Production of ADO-level ESI for Otay Mesa Detention Center (“OMDC”)
 3
                   and San Diego Correctional Facility (“SDCF”) shall be completed by
 4
                   September 30, 2021 (with interim rolling productions on August 31 and
 5
                   September 14, 2021).
 6
 7          2.     For only these two facilities, Defendant shall run the full ESI search across

 8                 all previously listed custodians (not limited to ADO-level) and produce this

 9                 ESI to Plaintiffs by November 1, 2021.

10          3.     Production of an affidavit from a knowledgeable corporate representative
11                 regarding the sufficiency of ESI from ADO-level custodians at facilities
12                 housing 25,000+ detainees during the relevant time period shall be provided
13                 by September 30, 2021.
14          4.     The parties will submit a Joint Status Report comparing the ADO-level ESI
15                 to the all-custodians ESI for OMDC and SDCF by November 30, 2021.
16
            5.     The Court will hold a discovery conference to discuss the Joint Status
17
                   Report and further discovery in light of the partial stay on December 8,
18
                   2021 at 10:00 a.m. The Conference will be held via Zoom. The parties
19
                   shall submit to the Court the names, titles, and email and phone contact
20
                   information for each person that will be in attendance by December 1, 2021.
21
            IT IS SO ORDERED.
22
      Dated: August 23, 2021
23
24
25
26
27
28

                                                   2
                                                                                3:17-cv-1112-JLS-NLS
